Exhibit 10(x)

EXECUTION COPY

[COOPER]

SEVENTH AMENDMENT TO

AMENDED AND RESTATED RECEIVABLES PURCHASE AGREEMENT

THIS SEVENTH AMENDMENT TO AMENDED AND RESTATED RECEIVABLES PURCHASE AGREEMENT
(this “Amendment”), dated as of October 24, 2013, is entered into among COOPER
RECEIVABLES LLC (the “Seller”), COOPER TIRE & RUBBER COMPANY (the “Servicer”),
MARKET STREET FUNDING LLC (“Market Street”), as Related Committed Purchaser, as
Conduit Purchaser and as Assignor (as defined below) and PNC BANK, NATIONAL
ASSOCIATION (“PNC”), as Administrator, as LC Participant, as LC Bank, as
Purchaser Agent and as Assignee (as defined below).

RECITALS

1. The parties hereto are parties to the Amended and Restated Receivables
Purchase Agreement, dated as of September 14, 2007 (as amended, restated,
supplemented or otherwise modified through the date hereof, the “Agreement”);

2. Concurrently herewith, the parties hereto are entering into an amended and
restated Purchaser Group Fee Letter, dated as of the date hereof (the “Fee
Letter”);

3. Market Street, as the assignor (in such capacity, the “Assignor”), desires to
sell, assign and delegate to PNC, as the assignee (in such capacity, the
“Assignee”), all of the Assignor’s rights under, interest in, title to and
obligations under the Agreement and the other Transaction Documents
(collectively, the “Assigned Documents”), and the Assignee desires to purchase
and assume from the Assignor all of the Assignor’s rights under, interest in,
title to and obligations under the Assigned Documents;

4. After giving effect to the assignment and assumption contemplated in
Section 2 of this Amendment, each of the parties hereto desires that Market
Street cease to be a party to the Agreement and each of the other Assigned
Documents to which it is a party and to be discharged from its duties and
obligations as a Purchaser or otherwise under the Agreement and each of the
other Assigned Documents; and

5. The parties hereto desire to amend the Agreement as hereinafter set forth.

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties agree as follows:

SECTION 1. Certain Defined Terms. Capitalized terms that are used but not
defined herein shall have the meanings set forth in the Agreement.

SECTION 2. Assignment and Assumption

(a) Sale and Assignment by Assignor to Assignee. At or before 2:00 pm (New York
time) on the date hereof, the Assignee shall pay to the Assignor, in



--------------------------------------------------------------------------------

immediately available funds, (i) the amount set forth on Schedule I hereto (such
amount, the “Capital Payment”) representing 100.00% of the Aggregate Capital
under the Agreement on the date hereof and (ii) the amount set forth on Schedule
I hereto representing all accrued but unpaid (whether or not then due) Discount,
Fees and other costs and expenses payable in respect of the Aggregate Capital to
but excluding the date hereof (such amount, the “CP Costs and Other Costs”;
together with the Capital Payment, collectively, the “Payoff Amount”). Upon the
Assignor’s receipt of the Payoff Amount in its entirety, the Assignor hereby
sells, transfers, assigns and delegates to the Assignee, without recourse,
representation or warranty except as otherwise provided herein, and the Assignee
hereby irrevocably purchases, receives, accepts and assumes from the Assignor,
all of the Assignor’s rights under, interest in, title to and all its
obligations under the Agreement and the other Assigned Documents. Without
limiting the generality of the foregoing, the Assignor hereby assigns to the
Assignee all of its right, title and interest in the Purchased Interest.

Payment of each portion of the Payoff Amount shall be made by wire transfer of
immediately available funds in accordance with the payment instructions set
forth on Schedule II hereto.

(b) Removal of Assignor. From and after the Effective Date (as defined below),
the Assignor shall cease to be a party to the Agreement and each of the other
Assigned Documents to which it was a party and shall no longer have any rights
or obligations under the Agreement or any other Assigned Document (other than
such rights which by their express terms survive termination thereof).

(c) Limitation on Liability. Notwithstanding anything to the contrary set forth
in this Amendment, the Assignee does not accept or assume any liability or
responsibility for any breach, failure or other act or omission on the part of
the Assignor, or any indemnification or other cost, fee or expense related
thereto, in each case which occurred or directly or indirectly arose out of an
event which occurred prior to the Effective Date.

(d) Acknowledgement and Agreement. Each of the parties and signatories hereto
(i) hereby acknowledges and agrees to the sale, assignment and assumption set
forth in clause (a) above, (ii) expressly waives any notice or other applicable
requirements set forth in any Transaction Document as a prerequisite or
condition precedent to such sale, assignment and assumption (other than as set
forth herein) and (iii) acknowledges and agrees that this Section 2 is in form
and substance substantially similar to a Transfer Supplement.

SECTION 3. Joinder.

(a) PNC as a Related Committed Purchaser. From and after the date hereof, PNC
shall be a Related Committed Purchaser party to the Agreement for all purposes
thereof and of the other Transaction Documents as if PNC were an original party
to the Agreement in such capacity, and PNC assumes all related rights and agrees
to be bound by all of the terms and provisions applicable to Related Committed
Purchasers contained in the Agreement and the other Transaction Documents.

 

- 2 -



--------------------------------------------------------------------------------

(b) Appointment of PNC as Purchaser Agent of PNC’s Purchaser Group. PNC hereby
designates itself as, and PNC hereby agrees to perform the duties and
obligations of, the Purchaser Agent for PNC’s Purchaser Group. From and after
the date hereof, PNC shall be a Purchaser Agent party to the Agreement, for all
purposes of the Agreement and the other Transaction Documents as if PNC were an
original party to the Agreement in such capacity, and PNC assumes all related
rights and agrees to be bound by all of the terms and provisions applicable to
Purchaser Agents contained in the Agreement and the other Transaction Documents.

(c) Commitment. The Commitment of PNC under the Agreement as a Related Committed
Purchaser shall be $175,000,000 unless and until otherwise modified in
accordance with the Agreement. The Group Commitment of the PNC Purchaser Group
under the Agreement shall be $175,000,000 unless and until otherwise modified in
accordance with the Agreement.

(d) Consent to Joinder. Each of the parties hereto consents to the foregoing
joinder of PNC as a party to the Agreement in the capacities of a Related
Committed Purchaser and Purchaser Agent for the PNC Purchaser Group, and any
otherwise applicable conditions precedent thereto under the Agreement and the
other Transactions Documents (other than as set forth herein) are hereby waived.

SECTION 4. Amendments to the Agreement. The Agreement is hereby amended as
follows:

(a) The following new Section 1.1(d) is hereby added to the Agreement
immediately following existing Section 1.1(c):

(d) Each of the parties hereto hereby acknowledges and agrees that from and
after the Seventh Amendment Effective Date, the Purchaser Group that includes
PNC, as a Purchaser Agent and as a Purchaser, shall not include a Conduit
Purchaser, and each request by the Seller for ratable Purchases by the Conduit
Purchasers pursuant to Section 1.1(a)(i) shall be deemed to be a request that
the Related Committed Purchasers in PNC’s Purchaser Group make their ratable
share of such Purchases.

(b) Section 1.7(b) of the Agreement is hereby amended by replacing the term
“Euro-Rate” where it appears therein with the phrase “Euro-Rate or LMIR”.

(c) Section 1.8(b) of the Agreement is hereby amended by replacing the term
“Euro-Rate” where it appears therein with the phrase “Euro-Rate or LMIR”.

(d) Section 1.9 of the Agreement is hereby amended by replacing the term
“Euro-Rate” in each instance where it appears therein with the phrase “Euro-Rate
or LMIR”.

(e) Section 1.11 of the Agreement is hereby replaced in its entirety with the
following:

Section 1.11 Inability to Determine Euro-Rate or LMIR.

 

- 3 -



--------------------------------------------------------------------------------

(a) If the Administrator (or any Purchaser Agent) determines before the first
day of any Yield Period (or solely with respect to LMIR, on any day) (which
determination shall be final and conclusive) that, by reason of circumstances
affecting the interbank eurodollar market generally, (i) deposits in dollars (in
the relevant amounts for such Yield Period) are not being offered to banks in
the interbank eurodollar market for such Yield Period, (ii) adequate means do
not exist for ascertaining the Euro-Rate or LMIR for such Yield Period (or
portion thereof) or (iii) the Euro-Rate or LMIR does not accurately reflect the
cost to any Purchaser (as determined by the related Purchaser or the applicable
Purchaser Agent) of maintaining any Portion of Capital during such Yield Period
(or portion thereof), then the Administrator shall give notice thereof to the
Seller. Thereafter, until the Administrator or such Purchaser Agent notifies the
Seller that the circumstances giving rise to such suspension no longer exist,
(a) no Portion of Capital shall be funded at the Yield Rate determined by
reference to the Euro-Rate or LMIR and (b) the Discount for any outstanding
Portions of Capital then funded at the Yield Rate determined by reference to the
Euro-Rate or LMIR shall, on the last day of the then current Yield Period (or
solely with respect to LMIR, immediately), be converted to the Yield Rate
determined by reference to the Base Rate.

(b) If, on or before the first day of any Yield Period (or solely with respect
to LMIR, on any day), the Administrator shall have been notified by any Affected
Person that such Affected Person has determined (which determination shall be
final and conclusive) that any enactment, promulgation or adoption of or any
change in any applicable law, rule or regulation, or any change in the
interpretation or administration thereof by a governmental authority, central
bank or comparable agency charged with the interpretation or administration
thereof, or compliance by such Affected Person with any guideline, request or
directive (whether or not having the force of law) of any such authority,
central bank or comparable agency shall make it unlawful or impossible for such
Affected Person to fund or maintain any Portion of Capital at the Yield Rate and
based upon the Euro-Rate or LMIR, the Administrator shall notify the Seller
thereof. Upon receipt of such notice, until the Administrator notifies the
Seller that the circumstances giving rise to such determination no longer apply,
(a) no Portion of Capital shall be funded at the Yield Rate determined by
reference to the Euro-Rate or LMIR and (b) the Discount for any outstanding
Portions of Capital then funded at the Yield Rate determined by reference to the
Euro-Rate or LMIR shall be converted to the Yield Rate determined by reference
to the Base Rate either (i) on the last day of the then current Yield Period (or
solely with respect to LMIR, immediately) if such Affected Person may lawfully
continue to maintain such Portion of Capital at the Yield Rate determined by
reference to the Euro-Rate or LMIR to such day, or (ii) immediately, if such
Affected Person may not lawfully continue to maintain such Portion of Capital at
the Yield Rate determined by reference to the Euro-Rate or LMIR to such day.

 

- 4 -



--------------------------------------------------------------------------------

(f) The notice information for PNC in each of its capacities under the Agreement
other than as the LC Bank and as an LC Participant is hereby replaced in its
entirety with the following:

 

Address:    PNC Bank, National Association    Three PNC Plaza    225 Fifth
Avenue    Pittsburgh, PA 15222-2707 Attention:    Robyn Reeher Telephone:   
(412) 768-3090 Facsimile:    (412) 762-9184

(g) The following new defined terms and definitions thereof are hereby added to
Exhibit I to the Agreement in appropriate alphabetic order:

“LMIR” means for any day during any Yield Period, the one-month eurodollar rate
for U.S. dollar deposits as reported on the Reuters Screen LIBOR01 Page or any
other page that may replace such page from time to time for the purpose of
displaying offered rates of leading banks for London interbank deposits in
United States dollars, as of 11:00 a.m. (London time) on such day, or if such
day is not a Business Day, then the immediately preceding Business Day (or if
not so reported, then as determined by the Administrator from another recognized
source for interbank quotation), in each case, changing when and as such rate
changes.

“Seventh Amendment Effective Date” means the date on which that certain Seventh
Amendment to this Agreement, dated as of October 24, 2013, becomes effective in
accordance with its terms.

(h) The definition of “Alternate Rate” set forth in Exhibit I to the Agreement
is replaced in its entirety with the following:

“Alternate Rate” for any Yield Period for any Portion of Capital funded by any
Purchaser other than through the issuance of Notes, means an interest rate per
annum equal to (i) solely with respect to PNC, as a Purchaser, either: (a) with
respect to any day during such Yield Period, LMIR for such day or (b) if LMIR is
unavailable pursuant to Section 1.11, the Base Rate for such Yield Period or
(ii) with respect to any Purchaser other than PNC, the greater of: (a) 4.00% per
annum above the Euro-Rate for such Yield Period, or (b) the Base Rate for such
Yield Period; provided, that the “Alternate Rate” for any day while a
Termination Event or an Unmatured Termination Event exists shall be an interest
rate equal to

 

- 5 -



--------------------------------------------------------------------------------

the greater of (i) 2.0% per annum above the Base Rate in effect on such day and
(ii) the “Alternate Rate” as calculated in clause (i)(a) or (ii)(a), as
applicable, above.

(i) The definition of “Business Day” set forth in Exhibit I to the Agreement is
replaced in its entirety with the following:

“Business Day” means any day (other than a Saturday or Sunday) on which:
(a) banks are not authorized or required to close in Pittsburgh, Pennsylvania,
or New York City, New York, and (b) if this definition of “Business Day” is
utilized in connection with the Euro-Rate or LMIR, dealings are carried out in
the London interbank market.

(j) The definition “Year” set forth in the definition of “Discount” set forth in
Exhibit I to the Agreement is hereby amended by replacing the term “Euro-Rate”
where it appears therein with the phrase “Euro-Rate or LMIR”.

(k) The definition of “Purchaser Group” set forth in Exhibit I to the Agreement
is replaced in its entirety with the following:

“Purchaser Group” means, (i) for any Conduit Purchaser, such Conduit Purchaser,
its Related Committed Purchaser, its related Purchaser Agent and its related LC
Participants and (ii) for PNC, PNC, as a Purchaser Agent, a Related Committed
Purchaser, an LC Participant and the LC Bank.

(l) The definition of “Related Committed Purchaser” set forth in Exhibit I to
the Agreement is replaced in its entirety with the following:

“Related Committed Purchaser” means each Person listed as such (and its
respective Commitment) as set forth on the signature pages of this Agreement or
in any Assumption Agreement or Transfer Supplement.

SECTION 5. Representations and Warranties. Each of the Seller and the Servicer
hereby represents and warrants to the Administrator, each Purchaser, the
Purchaser Agent and the Assignee as follows:

(a) Representations and Warranties. The representations and warranties made by
it in the Transaction Documents are true and correct as of the date hereof
(unless stated to relate solely to an earlier date, in which case such
representations or warranties were true and correct as of such earlier date).

(b) Enforceability. The execution and delivery by such Person of this Amendment,
and the performance of each of its obligations under this Amendment and the
Agreement, as amended hereby, are within each of its organizational powers and
have been duly authorized by all necessary organizational action on its part.
This Amendment and the Agreement, as amended hereby, are such Person’s valid and
legally binding obligations, enforceable in accordance with its terms.

 

- 6 -



--------------------------------------------------------------------------------

(c) No Termination Event. Both before and immediately after giving effect to
this Amendment and the transactions contemplated hereby, no Termination Event or
Unmatured Termination Event exists or shall exist.

SECTION 6. Effect of Amendment. All provisions of the Agreement, as expressly
amended and modified by this Amendment, shall remain in full force and effect.
After this Amendment becomes effective, all references in the Agreement (or in
any other Transaction Document) to “this Agreement”, “hereof”, “herein” or words
of similar effect referring to the Agreement shall be deemed to be references to
the Agreement as amended by this Amendment. This Amendment shall not be deemed,
either expressly or impliedly, to waive, amend or supplement any provision of
the Agreement other than as set forth herein.

SECTION 7. Effectiveness. This Amendment shall become effective as of the date
hereof (the “Effective Date”) upon (i) receipt by the Administrator of
counterparts to this Amendment duly executed by each of the parties hereto,
(ii) receipt by the Administrator of counterparts to the Fee Letter duly
executed by each of the parties thereto and (iii) receipt by the Assignor of the
Payoff Amount in its entirety in accordance with Section 2 of this Amendment.

SECTION 8. Counterparts. This Amendment may be executed in any number of
counterparts and by different parties on separate counterparts, each of which
when so executed shall be deemed to be an original and all of which when taken
together shall constitute but one and the same instrument. Delivery by facsimile
or email of an executed signature page of this Amendment shall be effective as
delivery of an originally executed counterpart hereof.

SECTION 9. Governing Law. This Amendment shall be governed by, and construed in
accordance with, the internal laws of the State of New York.

SECTION 10. Severability. If any one or more of the agreements, provisions or
terms of this Amendment shall for any reason whatsoever be held invalid or
unenforceable, then such agreements, provisions or terms shall be deemed
severable from the remaining agreements, provisions and terms of this Amendment
and shall in no way affect the validity or enforceability of the provisions of
this Amendment or the Agreement.

SECTION 11. No Proceedings. Each of the Seller and the Servicer hereby covenants
and agrees that it will not institute against, or join any other Person in
instituting against, Market Street any bankruptcy, reorganization, arrangement,
insolvency or liquidation proceeding, or other proceeding under any federal or
state bankruptcy or similar law, for one year and one day after the latest
maturing Note issued by Market Street is paid in full. The provisions of this
Section 11 shall survive any termination of the Agreement.

SECTION 12. Further Assurances. Each of the Seller and the Servicer hereby
agrees to do all such things and execute all such documents and instruments, at
the Seller’s sole expense, as the Assignee may reasonably consider necessary or
desirable to give full effect to the assignment and assumption set forth in
Section 2 of this Amendment.

SECTION 13. Section Headings. The various headings of this Amendment are
included for convenience only and shall not affect the meaning or interpretation
of this Amendment, the Agreement or any provision hereof or thereof.

 

- 7 -



--------------------------------------------------------------------------------

[SIGNATURES BEGIN ON NEXT PAGE]

 

- 8 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first written above.

 

COOPER RECEIVABLES LLC,

as Seller

By:  

/s/ S. O. Schroeder

Name:   S. O. Schroeder Title:   President and Treasurer By:  

/s/ Jack Jay McCracken

Name:   Jack Jay McCracken Title:   Assistant Secretary

COOPER TIRE & RUBBER COMPANY,

as Servicer

By:  

/s/ S. O. Schroeder

Name:   S. O. Schroeder Title:   Vice President - Treasurer By:  

/s/ Jack Jay McCracken

Name:   Jack Jay McCracken Title:   Assistant Secretary

 

  S-1    Seventh Amendment to A&R RPA (Cooper)



--------------------------------------------------------------------------------

PNC BANK, NATIONAL ASSOCIATION,

as Administrator

By:  

/s/ Robyn A. Reeher

Name:   Robyn A. Reeher Title:   Vice President

PNC BANK, NATIONAL ASSOCIATION,

as Purchaser Agent and as Assignee

By:  

/s/ Robyn A. Reeher

Name:   Robyn A. Reeher Title:   Vice President

PNC BANK, NATIONAL ASSOCIATION,

as the LC Bank and as an LC Participant

By:  

/s/ Robyn A. Reeher

Name:   Robyn A. Reeher Title:   Vice President

 

  S-2    Seventh Amendment to A&R RPA (Cooper)



--------------------------------------------------------------------------------

MARKET STREET FUNDING LLC,

as a Related Committed Purchaser,

as a Conduit Purchaser and as Assignor

By:  

/s/ Doris J. Hearn

Name:   Doris J. Hearn Title:   Vice President

 

  S-3    Seventh Amendment to A&R RPA (Cooper)



--------------------------------------------------------------------------------

SCHEDULE I

ASSIGNMENTS AND PAYMENT AMOUNTS

 

Section 1.

  

Capital Payment:

   $                

Section 2.

  

Discount:

   $                

Fees:

   $                

Other Amounts:

   $                

CP Costs and Other Costs:

   $                

 

Schedule I



--------------------------------------------------------------------------------

SCHEDULE II

WIRING INSTRUCTIONS

Wiring instructions with respect to amounts payable to the Assignor:

Bank Name:

ABA #:

Account #:

Account Name:

Reference:

 

Schedule II